Citation Nr: 1044812	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-30 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for lumbar strain.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for sacroiliac syndrome of the right hip. 

3.  Entitlement to an initial evaluation in excess of 10 percent 
for sacroiliac syndrome of the left hip. 

4.  Entitlement to an increased evaluation in excess of 20 
percent for right ankle degenerative joint disease with a painful 
lower leg.

5.  Entitlement to an increased evaluation in excess of 20 
percent for left ankle degenerative joint disease with a painful 
lower leg.

6.  Entitlement to an increased evaluation in excess of 10 
percent for pes planus.

7.  Entitlement to a compensable evaluation for bilateral hearing 
loss.

8.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected disabilities. 

9.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1959.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from December 2007, April 2008, and June 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO).  

In a December 2007 rating decision, the granted service 
connection for lumbar strain, sacroiliac syndrome of the right 
hip, and sacroiliac syndrome of the left hip, and assigned 10 
percent evaluations for each effective March 12, 2007.  The RO 
denied entitlement to a TDIU.  In an April 2008 rating decision, 
the RO denied service connection for hypertension.  The Veteran 
perfected his appeal to the aforementioned claims in October 
2008. 

The Board notes, historically, that the RO previously granted 
service connection for bilateral hearing loss in a June 2005 
rating decision.  The Veteran submitted a timely notice of 
disagreement to his assigned rating in June 2005.  He submitted a 
September 2007 statement indicating continued disagreement with 
his rating for bilateral hearing loss.  The RO issued a statement 
of the case addressing the Veteran's claim for an increase in 
November 2007.  The Veteran did not submit a timely substantive 
appeal (VA form 9); and thus, the Veteran did not perfect his 
appeal for an increased rating for bilateral hearing loss at that 
time; nor did the RO take any action to indicate that the filing 
of a substantive appeal had been waived. See 38 C.F.R. § 20.202 
(2010); see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); 
Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  
The Veteran submitted a new claim for an increased evaluation for 
bilateral hearing loss in July 2008.  That claim is currently on 
appeal.

In a June 2009 rating decision, the RO granted increased 20 
evaluations for degenerative joint disease of the right and left 
ankles effective April 21, 2008, the date of the Veteran's claim.  
The RO granted service connection for bilateral leg pain to be 
included with the Veteran's evaluation for a bilateral ankle 
condition.  The RO also granted service connection for tinnitus.  
The RO continued a 10 percent evaluation for bilateral pes 
planus, a 10 percent evaluation for degenerative joint disease of 
the right knee, and a 0 percent (noncompensable) evaluation for 
bilateral hearing loss.  The RO proposed that a 20 percent rating 
for degenerative joint disease of the left knee be decreased to 
10 percent.  The Veteran submitted a timely August 2009 notice of 
disagreement, appealing his assigned ratings for bilateral pes 
planus, a bilateral ankle condition, and bilateral hearing loss; 
and appealing a proposed reduction of a 20 percent rating for 
degenerative joint disease of the left knee.  The Board notes 
that in a September 2009 rating decision, the RO continued a 20 
percent rating for degenerative joint disease of the left knee; 
no rating reduction was made.  Because the Veteran did not file a 
notice of disagreement with his assigned 20 percent ratings for 
degenerative joint disease of the right and left knee, these 
issues are not before the Board.      

The Veteran testified at a June 2010 travel Board hearing; the 
hearing transcript has been associated with the claims file.  

The issue of entitlement to service connection for hypertension, 
to include as due to service-connected disabilities, is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran has 90 degrees flexion in the thoracolumbar spine 
with pain at 80 degrees, 30 degrees extension without pain, 20 
degrees left and right lateral flexion with mild pain, 20 degrees 
left and right lateral rotation with mild pain, and no evidence 
of paraspinal muscle spasm, tenderness, or weakness.  There is no 
objective evidence of incapacitating episodes in the past 12 
months due to lumbar strain.  

2.  The Veteran has 30 degrees extension, 120 degrees flexion, 45 
degrees abduction, and 45 degrees adduction in the right hip 
without pain.  He has 60 degrees external rotation without pain 
and 15 degrees internal rotation with pain throughout.

3.  The Veteran has 30 degrees extension, 120 degrees flexion, 45 
degrees abduction, and 45 degrees adduction in the left hip 
without pain.  He has 60 degrees external rotation without pain 
and 15 degrees internal rotation with pain throughout.

4.  The Veteran has left ankle degenerative joint disease with 
between 5 degrees and 15 degrees dorsiflexion, and 40 degrees 
plantar flexion with pain noted on range of motion testing.  

5.  The Veteran has right ankle degenerative joint disease with 
between 5 degrees and 15 degrees dorsiflexion, and 40 degrees 
plantar flexion with pain noted on range of motion testing.  

6.  The Veteran has mild pes planus, some edema, and mild 
tenderness on manipulation.  There is no objective evidence of a 
marked pes planus deformity.  The Veteran does not have severe 
pes planus with accentuated pain on manipulation and use, or 
characteristic callosities due to bilateral pes planus.  

7.  The Veteran manifested Level III hearing in the right ear and 
level II hearing in the left ear.  

8.  The Veteran's service-connected disabilities are shown to 
preclude him from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2010).

2.  The criteria for a rating in excess of 10 percent for 
sacroiliac syndrome of the right hip have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Codes 5019, 5253 (2010).

3.  The criteria for a rating in excess of 10 percent for 
sacroiliac syndrome of the right hip have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Codes 5019, 5253 (2010).

4.  The criteria for a rating in excess of 20 percent for right 
ankle degenerative joint disease with a painful lower leg have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

5.  The criteria for a rating in excess of 20 percent for left 
ankle degenerative joint disease with a painful lower leg have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

6.  The criteria for a rating in excess of 10 percent for pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2010).

7.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 
(2010).

8.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In April 2007, October 2008, and April 209 letters, VA informed 
the Veteran of the evidence necessary to substantiate his claims, 
evidence VA would reasonably seek to obtain, and information and 
evidence for which the Veteran was responsible.  These VCAA 
notice letters also provided the Veteran with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Veteran's service treatment records, VA and private treatment 
records, VA examinations, lay statements, and a Board hearing 
transcript have been associated with the claims file.  The Board 
notes specifically that the Veteran was afforded VA examinations 
in October 2007, November 2009, and May 2009.  38 C.F.R. 
§ 3.159(c)(4) (2010).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As set forth in greater detail below, the 
Board finds that the VA examinations obtained in this case are 
adequate as they contain a description of the history of the 
disability at issue; document and consider the Veteran's 
complaints and symptoms; fully address the relevant rating 
criteria; and contain an adequate discussion of the effects of 
the Veteran's service-connected disabilities on his daily 
activities.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of his 
claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or 
CAVC) has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.  The Board has considered whether staged 
ratings are for consideration; however, the evidence of record 
does not establish distinct time periods where the Veteran's 
service-connected disabilities result in symptoms that would 
warrant different ratings.

In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to 
pain, supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2010).  Pain on movement, swelling, deformity, or atrophy 
of disuse are relevant factors in regard to joint disability.  38 
C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, 
due to a healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when evaluating a veteran's service-
connected disability.  38 C.F.R. § 4.14 (2010).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several evaluations under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).

Under Diagnostic Code 5003, degenerative arthritis is rated based 
on limitation of motion under the appropriate diagnostic codes 
for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2010).  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Id.  In the absence 
of limitation of motion, a 10 percent evaluation is assigned with 
x-ray evidence of involvement of two or more major joints; a 20 
percent rating is assigned with x- ray evidence of involvement of 
two or more major joints with occasional incapacitating 
exacerbations.  Id.

1.  Lumbar Strain

The schedular criteria for the rating of spine disabilities 
evaluates both lumbosacral strain and degenerative arthritis of 
the spine based on limitation of motion under the General Rating 
Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5237 (2010).  Under the General Formula, 
a 20 percent evaluation is warranted where disability results in 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, a combined range of 
motion of the thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  Id.  A higher 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine at 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, 
in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees; extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of the 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision, restricted opening of the mouth and chewing, breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia, atlantoaxial or cervical subluxation or dislocation; 
or neurological symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis).
Under the applicable criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the spine 
(outlined above) or under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is assigned 
with incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months; and a 60 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  Id. at Note (2).

December 2006 VA x-rays of the lumbar spine reflect minor 
spondylosis in the lower thoracic spine and mild compression 
deformities at the thoracolumbar junction.  

An October 2007 VA examination shows that the Veteran had no 
history of spinal surgery and no particular injury to his lumbar 
spine, but he complained of pain at the lumbosacral joint region 
which radiated across the lower lumbar paraspinal space, and he 
had complaints of sciatic pain down the posterior lateral aspect 
of the left leg.  The Veteran reported flare-ups three to four 
times a month where pain was described as 10 out of 10.  This 
occurred with excess physical activity or excess weight-bearing 
activity.  He complained of stiffness in the lower lumbar 
paraspinal space.  The Veteran denied fever, chills, dizziness, 
visual disturbance, erectile dysfunction, and bowel or bladder 
incontinence.  He did complain of subjective numbness and 
weakness in the left leg secondary to sciatica.  He denied any 
use of a back brace but walked with the assistance of a cane.  He 
denied any incapacitating episodes over the past 12 months.

A physical examination of the spine shows that the Veteran had no 
paraspinal muscle spasm, tenderness, or weakness noted.  He had 
no ankylosis in the cervical or thoracolumbar spine.  In the 
thoracolumbar spine, the Veteran had 0 to 90 degrees forward 
flexion with the onset of pain at 80 degrees.  The Veteran had 0 
to 30 degrees extension without pain.  He had 0 to 20 degrees 
left and right lateral flexion with mild pain throughout.  He had 
0 to 20 degrees left and right lateral rotation with mild pain 
throughout.  Repetitive testing was unchanged from baseline of 
the thoracolumbar spine.  The VA examiner noted that there was no 
additional painful motion noted on repetitive testing and range 
of motion was unchanged, without pain, fatigue, weakness, or 
incoordination.  

A neurological examination was also completed.  The Veteran had 
normal tone and bulk throughout.  Strength was 5/5 proximally and 
distally, and symmetrical through all four extremities.  Reflexes 
were normal and symmetrical in the biceps, brachioradialis, 
triceps and patella, but the Veteran had absent ankle jerks 
bilaterally.  The Veteran had decreased sensation distally in the 
lower extremities to all modalities to approximately the ankle, 
including vibration, light tough, pinprick, and temperature, 
consistent with diabetic polyneuropathy.  

Recent x-rays of the lumbar spine were reviewed by the VA 
examiner, and were noted to be within normal limits.  The Veteran 
was diagnosed with lumbar strain with sacroiliac pain syndrome. 

A private February 2008 MRI of the lumbar spine revealed a large 
intraosseous hemangioma at the L2 vertebral body and small 
hemangiomas in the L1 and L4 vertebral bodies.  The Veteran had 
multilevel bulging annuli.  There was no spinal stenosis or nerve 
root compression identified at any level.

In a March 2010 lay statement, the Veteran reported that he was 
"down with his back" five to seven times a year, and for three 
to five days at a time.  

The Veteran is currently in receipt of a 10 percent evaluation 
for his service- connected lumbar strain under Diagnostic Code 
5237.  Under Diagnostic Code 5237, a higher 20 percent evaluation 
is assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, a 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  The 
Veteran's March 2007 VA examination shows that he had 90 degrees 
flexion in the lumbar spine with pain at 80 degrees.  The Veteran 
has a combined range of motion of 190 degrees in the 
thoracolumbar spine (80 degrees flexion, 30 degrees extension 20 
degrees left lateral flexion, 20 degrees right lateral flexion, 
20 degrees left lateral rotation, and 20 degrees right lateral 
rotation).  There was no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour.  The Veteran had no evidence of paraspinal muscle spasm, 
tenderness, or weakness on physical examination.  The Board 
finds, therefore, that a higher 20 percent evaluation is not 
warranted under Diagnostic Code 5237 for lumbar strain.  Even 
with consideration of the Veteran's functional loss due to pain, 
the Veteran's disability picture does not approximate the 
criteria described for a higher 20 percent rating under 
Diagnostic Codes 5237.  See 38 C.F.R. §§ 4.40, 4.45 (2010); 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Board notes that the General Rating Formula for Diseases and 
Injuries of the Spine allows for separate evaluations for chronic 
orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a 
Note (1).  The Veteran's March 2007 VA examination included 
neurological testing.  Although the Veteran had complaints of 
subjective numbness, weakness, and pain in the left leg secondary 
to sciatica and he was found to have decreased sensation in the 
lower extremities and absent ankle jerks, these findings were not 
found to be related to his service-connected lumbar strain.  
Instead, the VA examiner found that the Veteran's neurological 
manifestations were consistent with diabetic polyneuropathy.  

The Board has also considered whether a higher evaluation is 
warranted under Diagnostic Code 5243 which contemplates ratings 
for intervertebral disc syndrome based on incapacitating 
episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  
The Veteran is not shown to warrant a higher evaluation under 
Diagnostic Code 5243 for intervertebral disc syndrome.  The Board 
has considered whether the Veteran's service-connected back 
disability has resulted in incapacitating episodes and the 
duration of any such episodes as described under Diagnostic Code 
5243.  In a March 2010 lay statement, the Veteran reported that 
he was "down with his back" five to seven times a year, and for 
three to five days at a time.  However, the record does not 
indicate that these periods are analogous to an incapacitating 
episode as described under Note 1 to Diagnostic Code 5243, which 
requires bed rest prescribed by a physician and treatment by a 
physician.  During the Veteran's March 2007 VA examination, he 
described having flare-ups of back pain occurring three to five 
times a month, but denied having incapacitating episodes.   
Objective evidence of record shows that the Veteran did not have 
incapacitating episodes requiring bed rest prescribed by a 
physician.  Available VA treatment records do not reflect 
treatment for incapacitating episodes of back pain, and do not 
reflect prescribed bed rest by a physician.  Because the Veteran 
is not shown by objective evidence to have incapacitating 
episodes having a total duration of at least two weeks during the 
past 12 months which required bed rest prescribed by a physician 
and treatment by a physician, the Board finds that a higher 
evaluation is not available under Diagnostic Code 5243.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

2.  Sacroiliac Syndrome of the Right and Left Hip 

Hip flexion is measured from 0 degrees to 125 degrees; abduction 
is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II.

Under Diagnostic Code 5251 for limitation of extension of the 
thigh, a maximum 10 percent evaluation is assigned for extension 
limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 
(2010).

Under Diagnostic Code 5252 for limitation of flexion of the 
thigh, a 10 percent evaluation is assigned for flexion limited to 
45 degrees; a 20 percent evaluation is assigned for flexion 
limited to 30 degrees, a 30 percent evaluation is assigned for 
flexion limited to 20 degrees; and a 40 percent evaluation is 
assigned for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2010).

Diagnostic Code 5253 provides ratings for impairment of the 
thigh.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2010).  For 
limitation of rotation of the thigh, a 10 percent evaluation is 
assigned where the claimant cannot toe out the affected leg more 
than 15 degrees.  Id.  A 10 percent evaluation may also be 
assigned for limitation of adduction where the claimant cannot 
cross the legs.  Id.  A higher 20 percent evaluation is assigned 
for limitation of abduction with motion lost beyond 10 degrees.  
Id.  

A March 2007 VA examination shows that the Veteran complained of 
pain bilaterally in the posterior-superior lateral aspect of the 
hips where the sacroiliac joint articulates.  Pain was 
intermittent and moderate in intensity.   The Veteran had 
stiffness in the hips bilaterally.  He denied instability of the 
hips.  He denied heat, redness, recurrent subluxation, 
dislocation, swelling, or flares with regard to the hips.  The 
Veteran was retired.  He walked with the assistance of a cane and 
was only able to ambulate 10 to 15 minutes at a maximum.  He was 
right-handed and was independent with regard to his activities of 
daily living. 

A physical examination of the hips revealed no effusion, no 
edema, and no swelling or tenderness. The Veteran did have 
tenderness to palpation over the sacroiliac junction in the 
posterior lateral aspect of the hip.  A goniometer was used to 
measure active and passive range of motion of the bilateral hips.  
The Veteran had 0 to 120 degrees flexion and 0 to 30 degrees 
extension in the bilateral hips without complaints of pain.  He 
had 0 to 45 degrees adduction and 0 to 45 degrees abduction in 
the bilateral hips without pain.  The Veteran had 0 to 60 degrees 
external rotation without pain.  He had 0 to 15 degrees internal 
rotation with pain throughout, bilaterally and symmetrical.  
Repetitive testing was unchanged from the baseline of the right 
and left hips.  The VA examiner noted that there was no 
additional painful motion noted on repetitive testing and range 
of motion was unchanged, without pain, fatigue, weakness, or 
incoordination.  

The Veteran was seen for right hip pain in February 2008.  An MRI 
of the right hip revealed mild insertional tendinopathy of the 
right gluteus medius tendon on the greater trochanter, associated 
with mild adjacent bursitis. 

The Veteran is not shown to have limitation of extension of the 
thigh to 5 degrees or limitation of flexion of the thigh, where 
flexion is limited to 45 degrees to warrant a separate or higher 
rating under Diagnostic Codes 5251 or 5252.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5251 (2010).  The Veteran's March 2003 VA 
examination shows that he had 30 degrees extension and 120 
degrees flexion in the hips, bilaterally without pain.  The 
Veteran is not shown to have additional functional loss due in 
the bilateral hips due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. §§ 
4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  No objective pain was noted on repetitive testing and 
range of motion was noted by the VA examiner to be unchanged, 
without pain, fatigue, weakness, or incoordination.  

The Veteran was assigned 10 percent evaluations under Diagnostic 
Code 5253 for sacroiliac syndrome of the right or left hip.  A 
higher 20 percent evaluation may be assigned under Diagnostic 
Code 5253 for limitation of abduction with motion lost beyond 10 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2010).  
The Veteran's March 2007 VA examination shows that he had 0 to 45 
degrees abduction without pain bilaterally.  The Board finds 
therefore, that a higher 20 percent evaluation is not warranted 
under Diagnostic Code 5253 where the Veteran is not shown to have 
limitation of abduction to 10 degrees.  Again, the Board notes 
that the Veteran is not shown to have additional functional loss 
due in the bilateral hips due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. §§ 
4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

The Board has considered whether a separate compensable 
evaluation is warranted under other Diagnostic Codes pertaining 
to the hips.

The Veteran is not shown to have ankylosis or flail joint of the 
hip to warrant an evaluation under Diagnostic Codes 5250 or 5254.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 and 5254 (2010).  In 
light of the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for sacroiliac syndrome of 
the right or left hip.



3.  Left and Right Ankle Degenerative Joint Disease with a 
Painful Lower Leg, and Pes Planus.

A May 2007 VA examination included a review of the claims file 
and VA medical records.  With regard to his feet, the Veteran had 
no surgery or particular injury.  He denied pain in the feet 
while at rest, but reported pain with prolonged standing.  He 
reported weakness, fatigability, stiffness, and swelling in the 
feet bilaterally.  He denied heat, redness, or flare ups.  He was 
taking hydrocodone for pain.  He was also riding a motorized 
scooter during examination.  The Veteran was only able to 
ambulate approximately 30 minutes at a maximum with the use of a 
cane.  He was retired at the time of examination and was 
independent in his daily activities.  He denied having shoe 
inserts, stating that he had used them in the past without any 
noted benefit.  

The Veteran complained of pain in the bilateral ankles which was 
of moderate intensity and present on a daily basis without flare 
ups.  He reported stiffness, occasional swelling, and instability 
in the bilateral ankles.  He denied heat, redness, recurrent 
subluxation, dislocation, or flare-ups.  He denied the use of an 
ankle brace.  

A physical examination of the feet revealed bilateral pes planus.  
The Veteran had third degree pes planus with mild tenderness to 
palpation on manipulation of the Achilles tendon bilaterally.  
Otherwise, he had normal anatomic development of all the toes on 
the right and left feet.  He had no painful motion, tenderness, 
weakness, fatigue, edema, effusion, instability, heat, or redness 
on either foot.  The Veteran had no hammertoe, high arch, claw 
foot, or other deformity noted on examination.  The Veteran's 
gait was antalgic and unsteady.  He walked with the assistance of 
a cane.  He was unable to squat or rise on the toes or heels but 
had a slightly stooped posture with standing.  He felt somewhat 
unsteady with standing.  He had no abnormal shoe wear pattern or 
callus formation to suggest abnormal weight bearing activities.  
Pulses were moderately impaired bilaterally.  The Veteran had 
full range of motion of the toes bilaterally.   

The Veteran had edema at the ankles bilaterally.  He had 
tenderness to palpation medially and laterally in the ankles.  He 
had no heat, redness, or instability; but had guarding of 
movement in the ankles.  The Veteran had 0 to 15 degrees 
dorsiflexion of the ankles with pain throughout.  He had 0 to 40 
degrees plantar flexion with pain throughout.  Repetitive testing 
was unchanged from the baseline at the right and left ankle.  He 
had no varus or valgus angulation of the os calcis in relation to 
the long axis of the tibia or fibula.  The Veteran was noted to 
have degenerative joint disease of the feet and ankles shown in 
VA treatment records.  He was diagnosed with bilateral pes planus 
and degenerative joint disease of the ankles.  The VA examiner 
noted that unless otherwise stated, there was no additional 
painful motion noted on repetitive testing and range of motion 
was unchanged, without pain, fatigue, weakness, or 
incoordination.  

A May 2009 VA examination shows that the Veteran reported pain in 
the bilateral legs, that was around the ankles mainly.  There was 
no significant pain associated with the foot itself.  The Veteran 
had pain with walking and standing for a prolonged period of 
time.  He took Percocet for the pain.  He had a history of 
swelling.  He did not use a brace or orthotic or any kind of shoe 
insert but did use diabetic shoes.  He had not had surgery on the 
feet.  He did not have problems with activities of daily living 
and used a cane to walk.  He could walk one block.  The Veteran 
retired from the fire department in 1980.  He used an electric 
cart.  The VA examiner noted that the Veteran could not do any 
job that required prolonged standing and walking.  

A physical examination shows that dorsal pedal pulses were 
moderately impaired bilaterally.  The Veteran had full sensation 
to light touch in all dermatome distributions.  He had 5/5 
strength in all muscle groups to include great toe extension and 
flexion and ankle plantar flexion, and dorsiflexion.  The Veteran 
had 5 degrees dorsiflexion and 40 degrees plantar flexion 
bilaterally, unchanged with repetition.  There was no pain with 
motion.  The Veteran had a negative talar tilt and a negative 
anterior drawer.  The axis of the Achilles tendon was on the axis 
of the tibia.  There was no evidence of abnormal weight bearing.  
The Veteran had a flexible flatfoot deformity which was not 
painful with manipulation.  There was no edema, weakness, 
incoordination, or instability.  The Veteran was tender to 
palpation along the lateral aspect of the bilateral ankles.  
There was no crepitus or instability.  He had down-going Babinski 
and negative straight leg rising bilaterally.  Deep tendon 
reflexes were symmetric.  The Veteran was diagnosed with 
degenerative joint disease of the bilateral ankles and mild pes 
planus.  

Disabilities of the ankle are rated under Diagnostic Codes 5270 
to 5274.  Diagnostic Code 5270, for ankylosis of the ankle, 
assigns a 20 percent evaluation for ankylosis in plantar flexion, 
at less than 20 degrees; and a 30 percent evaluation for 
ankylosis in plantar flexion between 30 and 40 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5270.
 
In the present case, the Board finds that an increased evaluation 
is not warranted under Diagnostic Code 5270 for degenerative 
joint disease of the right and left ankles.  A May 2007 VA 
examination shows that the Veteran had 15 degrees dorsiflexion 
and 40 degrees plantar flexion in the bilateral ankles with pain 
throughout range of motion.  During a May 2009 VA examination, 
the Veteran had 5 degrees dorsiflexion and 40 degrees plantar 
flexion bilaterally without pain.  There was no evidence of 
ankylosis on examination; therefore, the Board finds that a 
higher evaluation is not assignable under Diagnostic Code 5270.

The Veteran was assigned separate 20 percent evaluations under 
Diagnostic Code 5271 for degenerative joint disease of the right 
and left ankles, also claimed as a painful lower leg condition 
associated with bilateral pes planus.  The Board notes that 
normal ankle dorsiflexion is from 0 to 20 degrees, and normal 
ankle plantar flexion is from 0 degrees to 45 degrees.  See 38 
C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5271, a maximum 20 percent evaluation is 
assigned for marked limitation of motion of the ankle.  
Therefore, the Board finds that a higher evaluation is not 
available under Diagnostic Code 5271.

Other potentially applicable diagnostic codes include Diagnostic 
Codes 5272 (ankylosis of the subastragalar or tarsal joint), 5273 
(malunion of the os calcis or astragalus), and 5274 
(astralgalectomy).  However, there is no showing that the Veteran 
has been diagnosed with any of these conditions.  Accordingly, 
Diagnostic Codes 5272, 5273, and 5274 cannot serve a basis for an 
increased rating in this case.

The Veteran's bilateral pes planus has been evaluated under 
Diagnostic Code 5276. Under Diagnostic Code 5276, a 10 percent 
evaluation is assigned for moderate bilateral acquired flatfoot, 
with the weight-bearing line over or medial to great toe, inward 
bowing of the tendo achilles, and pain on manipulation and use of 
the feet. 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  A 30 
percent evaluation is assigned for severe bilateral acquired 
flatfoot, with objective evidence of marked deformity, pain on 
manipulation and use accentuated, an indication of swelling on 
use, and characteristic callosities.  Id.  A maximum 50 percent 
evaluation is assigned for pronounced bilateral acquired 
flatfoot, with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Id.

The Board notes that words such as "severe" and "moderate" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, VA must evaluate all evidence, to the end 
that decisions will be equitable and just.  38 C.F.R. § 4.6 
(2010).  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).

The Veteran is currently in receipt of a 10 percent evaluation 
for bilateral pes planus.  A higher 30 percent rating is assigned 
for severe bilateral acquired flatfoot, with objective evidence 
of marked deformity, pain on manipulation and use accentuated, an 
indication of swelling on use, and characteristic callosities.  
Medical evidence of record does not show that the Veteran's pes 
planus is severe in degree, such that a higher 30 percent 
evaluation is warranted.  The Veteran's most recent May 2009 VA 
examination assessed him with mild pes planus.  There is no 
objective evidence of a marked pes planus deformity.  There was 
some evidence of edema at the time of the Veteran's May 2007 VA 
examination.  However, the Veteran is not shown to have 
accentuated pain on manipulation and use, or characteristic 
callosities due to bilateral pes planus.  The Board notes that 
pain on manipulation was considered in assigned the Veteran's 
current 10 percent evaluation under Diagnostic Code 5276.  A May 
2007 VA examination shows that the Veteran has third degree pes 
planus with "mild tenderness' to palpation on manipulation of 
the Achilles tendon bilaterally.  The Veteran was otherwise noted 
to have normal anatomic development of all the toes on the right 
and left feet.  He had no evidence of abnormal shoe wear pattern 
or callus formation.  The Veteran's May 2009 VA examination noted 
that the Veteran had a flexible flatfoot deformity which was not 
painful with manipulation.  There was no edema noted on 
examination at that time.  The Board finds that a higher 30 
percent evaluation is not warranted under Diagnostic Code 5276.  
Although the Veteran has some evidence of swelling or edema at 
the time of his May 2007 VA examination, the Board finds that his 
current disability picture more closely approximates the criteria 
described for a 10 percent evaluation for moderate acquired flat 
foot.  In making this determination, the Board has considered, 
along with the schedular criteria, functional loss due to flare-
ups of pain, fatigability, incoordination, pain on movement, and 
weakness. 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  However, the functional loss due to pain 
has already been considered in the Veteran's 10 percent 
evaluation.  

The Board notes that that Diagnostic Codes 5277 through 5284 are 
not for application in the instant case because there has been no 
objective finding of weak foot, claw foot, anterior 
metatarsalgia, hallux valgus, hallux rigidus, hammer toe, 
nonunion or malunion or the tarsal or metatarsal bones, or other 
foot injuries secondary to pes planus shown by the record.  A May 
2007 VA examination shows that the Veteran did not have hammer 
toe, high arch, claw foot, or other deformity of the feet.  




5.  Bilateral Hearing Loss

The Rating Schedule provides rating tables for the evaluation of 
hearing impairment. Table VI assigns a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
percent speech discrimination and the puretone threshold average 
(the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four).  38 C.F.R. § 4.85 (2010).  Table VII is 
used to determine the percentage evaluation by combining the 
Table VI Roman numeral designations for hearing impairment in 
each ear.  Id.  When evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned in audiometric evaluations.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2010).  Each ear is evaluated separately.  Id.  When 
the puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation from either Table VI or 
Table VIA, whichever results in the higher numeral.  38 C.F.R. § 
4.86(b) (2010).  That numeral is then elevated to the next higher 
Roman numeral.  Id.  Each ear is evaluated separately.  Id. 

A June 2008 VA treatment report shows that the Veteran was seen 
at VA for hearing aids.

The Veteran was afforded a VA examination in May 2009.  The 
Veteran reported difficulty hearing speech in all environments.  
He reported that he could not hear birds, he could not hear the 
telephone in his right ear, he could not hear in the car if the 
window was cracked, and he turned the television up to loud 
levels.   

On the VA authorized audiological evaluation in May 2009, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65 
65
50
75
90
LEFT
45
35
30
45
80

The Veteran had a 70 decibel puretone threshold average recorded 
in the right ear, and a 47.5 puretone threshold average recorded 
in the left ear.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and of 84 percent in the 
left ear.

The Veteran was not shown to have puretone thresholds of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 2000 
Hertz in either ear.

The May 2009 audiometric findings, applied to Table VI, yield a 
numeric designation of III for the right ear (70 decibel puretone 
threshold average, and 84 percent speech discrimination), and a 
numeric designation of II for the left ear (47.5 decibel puretone 
threshold average, and 84 percent speech discrimination).  These 
numeric designations, entered into Table VII, produce a 0 percent 
evaluation for hearing impairment.  The Board, accordingly, finds 
that a compensable evaluation is not warranted for the Veteran's 
bilateral hearing loss.

The Board emphasizes that disability ratings are derived by a 
mechanical application of the rating schedule.  See Lendenmann, 3 
Vet. App. 345, 349.  Here, mechanical application of the rating 
schedule to the audiometric findings does not establish 
entitlement to a compensable disability evaluation.  

6.  Consideration of Lay Evidence

In reaching the above conclusions, with respect to the Veteran's 
increased rating claims, the Board has not overlooked the 
Veteran's statements with regard to the severity of his lumbar 
spine, bilateral hip, bilateral ankle, bilateral foot, and 
hearing loss disabilities.  In this regard, the Veteran is 
competent to report on factual matters of which he had firsthand 
knowledge, e.g., experiencing pain and weakness; and the Board 
finds that the Veteran's reports have been credible.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Veteran has provided lay evidence and testimony with respect to 
the presence of pain, the severity of such, the frequency of his 
flare-ups, and limitations in his functional capacity due to 
such.  He is competent to provide such testimony, and the Board 
finds that the Veteran's statements are credible.  The Veteran is 
also competent to describe the severity of his hearing loss.  The 
Board has considered the Veteran's reports with respect to pain, 
and associated limitation of function due to pain, in evaluating 
his assigned ratings.  The Board notes, however, that with 
respect to the Rating Schedule, the criteria set forth therein 
generally require medical expertise which the Veteran has not 
been shown to have where these types of findings are not readily 
observable by a lay person.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the objective medical findings and 
opinions provided by the Veteran's treatment reports and his VA 
examination reports have been accorded greater probative weight 
in this case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) ("[t]he probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. . . 
. the credibility and weight to be attached to these opinions 
[are] within the province of the adjudicator.")  With respect to 
the Veteran's hearing loss disability, as the Board has already 
discussed, these disability ratings are derived by a mechanical 
application of the rating schedule; and the audiometric findings 
required for such ratings are not readily observable by a lay 
person.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

7.  Extraschedular Consideration

Consideration has also been given regarding whether any of the 
schedular evaluations discussed above are inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008) (noting that the issue of an extraschedular rating is a 
component of a claim for an increased rating and referral for 
consideration must be addressed either when raised by the veteran 
or reasonably raised by the record).  An extra-schedular 
evaluation is for consideration where a service-connected 
disability presents an exceptional or unusual disability picture 
with marked interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  An exceptional or unusual disability picture occurs 
where the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.

The Board finds that the evidence in this case does not reflect 
an exceptional disability picture such that the available 
schedular evaluations for the Veteran's service-connected 
disabilities are inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities as 
discussed above, with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his service-connected disabilities.  There 
is nothing in the record to indicate that any of the individual 
service-connected disabilities on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the 
manifestations of his service-connected disabilities have 
resulted in unusual disability or impairment that has rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  The 
Board notes that the combined effect of the Veteran's service-
connected disabilities on his employment has been discussed below 
as it is associated with his claim with a TDIU.  

8.  TDIU

TDIU ratings may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2010).  For the purpose of one 60 percent 
or one 40 percent disability in combination, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2010).  Even 
when the percentage requirements are not met, entitlement to a 
total rating, on an extraschedular basis, may nonetheless be 
granted, in exceptional cases, when the veteran is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2010).

The Veteran is service connected for degenerative joint disease 
of the left knee, rated 20 percent disabling; degenerative joint 
disease of the right knee, rated 20 percent disabling; 
degenerative joint disease of the left ankle and a painful lower 
leg, rated 20 percent disabling; degenerative joint disease of 
the right ankle and a painful lower leg, rated 20 percent 
disabling; bilateral pes planus, rated 10 percent disabling; 
lumbar strain, rated 10 percent disabling; sacroiliac syndrome of 
the left hip, rated 10 percent disabling; sacroiliac syndrome of 
the right hip, rated 10 percent disabling; tinnitus, rated 10 
percent disabling; and bilateral hearing loss; assigned a 
noncompensable evaluation.   Prior to April 21 2008, the Veteran 
was in receipt of a combined 70 percent evaluation for his 
service-connected disabilities.  From April 21 2008, he was in 
receipt of a combined 80 percent evaluation for his service-
connected disabilities.  Because the Veteran's service-connected 
degenerative joint disease of the left and right knees, 
degenerative joint disease of the left and right ankles with 
painful lower legs, bilateral pes planus, sacroiliac syndrome of 
the left and right hips, and lumbar strain result from a common 
etiology, they will be considered as one disability.  See 38 
C.F.R. § 4.16(a) (2010).  As such, both prior to and from April 
21 2008, the Veteran is considered to have had at least one 
service-connected disability ratable at 40 percent or more.  The 
Veteran has met the threshold criteria for entitlement to a TDIU; 
therefore, application of TDIU is appropriate so long as the 
severity of the Veteran's disability warrants such a rating.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

The next step is to determine whether the Veteran is 
unemployable-that is, whether any service-connected impairment of 
mind or body is present that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  In 
evaluating a Veteran's employability, consideration may be given 
to his or her level of education, special training, and previous 
work experience in arriving at a conclusion, but not to age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran can 
find employment.  38 C.F.R. §4.16(a).

During the Veteran's June 2010 Board hearing, and in various lay 
statements, the Veteran indicated that he had been medically 
retired since 1980.  He previously worked as a firefighter.  This 
was his only occupation since his separation from service in 
1959.  With respect to the Veteran's educational background and 
training, he reported that he dropped out of school in the tenth 
grade and got his GED while in service.  Other than training 
exercises, specifically related to his work as a firefighter, the 
Veteran had no other education.  He was not able to use a 
computer for the purposes of work.  The Veteran used a powered 
four wheeled cart for ambulating for more than half a block in 
distance.  Otherwise, he used his cane.  The Veteran testified 
that he could not sit for more than half an hour without 
discomfort.  He could not walk more than 10 or 15 steps due and 
reported instability in his legs.  He indicated that he would not 
be able to work an eight hour day due to his physical pain.  The 
Veteran was prescribed Percocet for pain which he took three 
times a day.  

The Veteran submitted a June 2010 vocational assessment from 
D.J., Ph.D., C.R.C. in support of his TDIU claim.  D.J. was noted 
to be a Florida qualified rehabilitation provider and SSA 
approved vocational expert; his resume has been associated with 
the claims file.  The Veteran's vocational assessment shows that 
he has not performed substantial gainful activity since 1979.  
The Veteran's service-connected disabilities were noted, as were 
findings from June 2007 and May 2009 VA examination reports 
relating to such.  D.J. stated that he Veteran completed the 
tenth grade and earned his GED in 1955 while in the Marine Corps.  
The Veteran denied possessing even rudimentary computer skills.  
D.J. found that because of the Veteran's service-connected 
disabilities, the Veteran would not be able to perform prolonged 
standing and walking.  This would infer that the Veteran could 
perform predominantly seated work only.  It was also noted that 
the Veteran ambulated with a cane or electric scooter, limiting 
lifting capacity.  He took Percocet and a combination of narcotic 
prescriptions, which prevented him from performing commercial 
driving positions, as well impairing his lifting and carrying 
capacity.  He had no transferable skills, no computer skills, and 
he had hearing impairment.  D.J. discussed at length how the 
negative reemployment factors identified above, would affect the 
Veteran's employability with unskilled, light and medium 
exertional employment positions.  He concluded that although no 
one single item constituted a serious employment handicap, each 
individual service-related impairment eroded the Veteran's 
occupational base.  He indicated that, alone, a sedentary 
residual functional capacity, an unskilled vocational outlook, 
computer illiteracy, needing a cane for ambulation, or 
considerable narcotic use, would not present a serious employment 
handicap.  However, combined, these items resulted in a serious 
employment handicap.  

The Board finds that the June 2010 vocational assessment, 
combined with the Veteran's testimony, provides competent and 
credible evidence showing that the Veteran is not capable of 
performing the physical and mental acts required by employment 
due to his service-connected disabilities.  As there is 
uncontroverted evidence of record which indicates that the 
Veteran is precluded from securing and following substantially 
gainful employment due to his service-connected disabilities 
alone, the Board finds that the award of a TDIU is warranted.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran's lumbar strain, sacroiliac syndrome of the left and 
right hips, degenerative joint disease of the left and right 
ankles with lower leg pain, and bilateral pes planus, warrant a 
higher rating evaluation.  The preponderance of the evidence is 
against the claim for a compensable evaluation for the Veteran's 
service-connected hearing loss.  The Board concludes that the 
evidence supports a finding for a TDIU.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence 
to otherwise grant the remaining claims.







ORDER

An initial rating for lumbar strain, in excess of 10 percent, is 
denied.

An initial rating for sacroiliac syndrome of the right hip, in 
excess of 10 percent, is denied.

An initial rating for sacroiliac syndrome of the left hip, in 
excess of 10 percent, is denied.

An increased rating for right ankle degenerative joint disease 
with a painful lower leg, in excess of 20 percent, is denied.

An increased rating for left ankle degenerative joint disease 
with a painful lower leg, in excess of 20 percent, is denied.

An increased rating for pes planus, in excess of 10 percent, is 
denied.

A compensable evaluation for bilateral hearing loss is denied.

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury. 38 C.F.R. § 3.310(a) (2010).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-
connected disability aggravates a nonservice-connected condition, 
a veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448. 
Temporary or intermittent flare-ups of symptoms of a condition, 
alone, do not constitute sufficient evidence aggravation unless 
the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).   

The Veteran has claimed that he has current hypertension, which 
is aggravated by pain from his service-connected disabilities.  
VA treatment records show that the Veteran has currently 
diagnosed hypertension.  The Veteran testified that his VA 
physicians have indicated to him, that pain increases blood 
pressure.  The Veteran indicated that he had constant pain due to 
his service-connected disabilities.  The Veteran has not yet been 
afforded a VA examination to address his claimed hypertension.  
As such, the Board finds that a remand for a VA examination is 
warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to an 
appropriate VA examiner for a VA examination 
to address the Veteran's hypertension, 
claimed as secondary to service-connected 
disabilities.  The claims folder must be made 
available to the examiner for review before 
the examination.  The examiner must review 
the entire claims folder, to include the 
Veteran's service treatment records, private 
treatment records, and VA treatment records.  
The examiner should state:

a).  Whether it is at least as likely as not 
that hypertension was incurred in service;

b).  Whether it is at least as likely as not 
that hypertension is proximately due to or 
the result of the Veteran's service-connected 
disabilities; and

c).  Whether it is at least as likely as not 
that hypertension is permanently aggravated 
by the Veteran's service- connected 
disabilities.  If it is determined that 
aggravation beyond the natural progress of 
the hypertension exists, the examiner should 
identify the baseline level of severity of 
the hypertension prior to aggravation and the 
level of severity of hypertension due to 
aggravation. 

The examiner should note that aggravation is 
defined for legal purposes as a worsening of 
the underlying condition versus a temporary 
flare-up of symptoms.

The examiner must provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  The VA 
examiner should specifically address the 
Veteran's contention, that his high blood 
pressure is permanently aggravated by pain 
secondary to his service-connected physical 
disabilities.  

2.  After all development has been completed, 
the RO/AMC should review the case again based 
on the additional evidence.  If the benefits 
sought are not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case, 
and should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


